Citation Nr: 0636757	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1979 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for hypertension in September 1996 and the 
veteran did not appeal.  

2.  Evidence submitted since then includes evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1996 RO decision that denied an application 
to reopen the claim for service connection for hypertension 
is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hypertension, and the need to remand 
for additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

The RO initially denied service connection for hypertension 
in August 1986.  Applications to reopen a claim for service 
connection for hypertension were denied in May 1991 and 
September 1996.  The veteran was informed of those decisions 
and he did not file a timely appeal.  The September 1996 
decision denying the application to reopen for service 
connection for hypertension is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302, 20.1103.  

The RO initially denied service connection for hypertension 
in August 1986 due to the lack of evidence of a disability.  
Subsequently, in May 1991, the RO denied an application to 
reopen service connection for hypertension as no new and 
material evidence had been provided.  Then, in September 
1996, the RO denied an application to reopen service 
connection for hypertension because there was no evidence of 
a diagnosis of hypertension in service or within a year 
thereafter. 

In October 2001, the veteran sought to reopen his claim for 
hypertension.  To reopen the claim, the veteran must submit 
new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The new evidence received since the September 1996 rating 
decision include letters indicating that the veteran's 
hypertension was present during service.  In an August 2004 
letter, M.D. Prestridge, M.D. stated that after review of the 
veteran's service medical records, he found that elevated 
blood pressure was present during service.  In a July 2004 
letter, W.J. Hayes, M.D.  noted that the veteran had at least 
mild to possibly moderate hypertension.  These records were 
not previously considered and raise a reasonable possibility 
of substantiating the claim.  The veteran has therefore 
presented new and material evidence to reopen the claim for 
service connection.  Accordingly, the petition to reopen is 
granted and consideration may be given to the entire evidence 
of record without regard to any prior denials.   

ORDER

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened, and to 
this extent only, the benefit sought on appeal is granted. 

REMAND

As the Board has determined that the previously denied claim 
for service connection for hypertension has been reopened by 
new and material evidence, the claim must be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service medical records reflect sporadic elevated blood 
pressure readings.  However, there was no diagnosis confirmed 
by a 5 day blood pressure check in January 1985.  
Additionally, the examination at service discharge showed a 
normal blood pressure reading.  While one diastolic reading 
of 90 was noted on VA examination in February 1986, the rest 
of the readings were normal.  The first indication of 
hypertension in the record is in April 1996 noted by M.C. 
Wiles, M.D.  On remand, the RO should inquire from the 
veteran whether he had treatment for hypertension prior to 
April 1996.  Additionally, a VA examination should be 
provided to determine whether the veteran had hypertension in 
service or within a year of service discharge and if so, if 
it is related to the veteran's current disability.      

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the veteran if he had 
treatment for high blood pressure or 
hypertension prior to April 1996.  If 
so, the RO should assist the veteran in 
obtaining such records.  All actions 
should be noted in the claims folder.   

2.	The RO should make arrangements for the 
veteran to be afforded an examination.  
The RO should send the claims folder 
and the examiner should indicate on the 
examination report that he/she has 
reviewed the claims folder in 
conjunction with the examination.  

The examiner should specifically render 
an opinion as to (a) whether 
hypertension was present in service; (b) 
whether hypertension manifested to a 10 
percent degree within a year after 
service discharge (i.e.  diastolic 
pressure is predominantly 100 or more, 
or systolic pressure predominantly 160 
or more, or where there is a history of 
diastolic pressure predominantly 100 or 
more, which requires continuous 
medication for control.  38 C.F.R. § 
4.104, Code 7101); and (3) whether there 
is a 50 percent probability or greater 
that current hypertension is due to 
elevated blood pressure reading recorded 
in service.  The rationale for all 
opinions should be explained in detail.   

3.	The RO should readjudicate the claim for 
entitlement to service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


